Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-K/A Amendment No. 1 Annual Report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended May 31, 2008|Commission File No. 000-19860 Scholastic Corporation (Exact name of Registrant as specified in its charter) Delaware 13-3385513 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 557 Broadway, New York, New York (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (212) 343-6100 Securities Registered Pursuant to Section 12(b) of the Act: Title of class Name of Each Exchange on Which Registered Common Stock, $0.01 par value The NASDAQ Stock Market LLC Securities Registered Pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes x No o Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of Act. Yes o No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
